Rosenberry, C. J.
(dissenting in part). I am of the opinion that there is no evidence in the record upon which the defendants can be charged with negligence on the ground that they failed to subject the steel used in the manufacture of the tubes to a microscopic examination for the purpose of discovering the inclusion of slag in dangerous quantities. The evidence clearly shows that in the manufacture of steel, no matter what degree of care is employed, such inclusions may occur; that when they do occur they render such an article as a boiler tube highly dangerous is apparent.
I subscribe fully to the doctrine that a practice or method which is obviously negligent and dangerous affords no protection to a manufacturer who employs it although it may be in accordance with the custom of the business. Nothing of that kind, however, appears in this case. The witness who testified to the evidence upon which the verdict is sustained also testified that, so far as he knew, nowhere in the world was it employed in practice. His standard therefore appears to me to be theoretical, unworkable, and impracticable, and conformity to it would be the exercise of the most extreme caution and beyond anything reasonably to be expected of a manufacturer in the exercise of ordinary care.
I am of the further view that, even if it be conceded that the exercise of ordinary care requires such an examination, there is nothing in the evidence which shows that such an *234examination would probably have disclosed the presence of an inclusion either in this tube or in the steel from which it was manufactured. Failure to make the examination was not the proximate cause of plaintiffs’ injuries. The expert himself examined nothing but the metal in and about the break, he took no specimen from the ends of the tube, and it appears that had he done so it would not have disclosed the presence of this inclusion. The tubes are subjected in the course of manufacture to the hydrostatic test and are by the order of the Industrial Commission required to be tested preparatory to being put into use for the very purpose of discovering whether or not they are structurally weak. It appears that this tube was subjected to such tests and no evidence of a weakness of any kind was disclosed. I am unable to concur in the conclusion reached upon these points, but as to the other propositions I do concur. '
Motions for a rehearing were denied, with $25 costs, on March 8, 1932.